Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et. Al. (US 20180158741 A1 hereinafter Kim).

Regarding claim 1, Kim teaches in Figs. 3-4 with associated text a display device comprising: 
a substrate 110 having a display region DA and a peripheral region PA surrounding the display region (Figs. 3 and 4); 
a pixel ED over the display region (Fig. 4, paragraph [0094]); 
a passivation film 380 over the pixel, the passivation film including: 
a first layer 381 containing an inorganic compound; 
a second layer 382 over the first layer, the second layer containing an organic compound; and a third layer (383 and/or 389) over the second layer, the third layer containing an inorganic compound (Fig. 4, paragraph [0095] and [0098]); 
a dam (350d and 360d) over the peripheral region and surrounding the display region (Fig. 4, paragraph [0089]); and 
at least one wiring MCDa over the peripheral region and extending between the dam and an edge of the substrate (Fig. 4, paragraph [0090]), wherein 
the second layer is selectively arranged in a region surrounded by the dam (Fig. 4, paragraph [0097]).  

Regarding claim 2, Kim teaches the at least one wiring does not overlap with the dam in a plan view (Fig. 4, paragraph [0090]).  

Regarding claim 3, Kim teaches the pixel comprises: a pixel electrode 191; 56an organic layer 370 (paragraph [0092]) over the pixel electrode 191; and an opposing electrode 270 over the organic layer (Fig. 4, paragraph [0094]), and the at least one wiring is electrically isolated from the opposing electrode (Figs. 3 and 4, paragraph [0070]).  

Regarding claim 10, Kim teaches the third layer (here the third layer is interpreted to include 398) covers an edge portion of the first layer (Fig. 4).  

Claims 11 and 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lee et. Al. (US 20170323936 A1 hereinafter Lee).

Regarding claim 11, Lee teaches in Figs. 1-2 with associated text a display device comprising: 
a substrate 100 having a display region DA and a peripheral region PA surrounding the display region (Fig. 2);
a pixel 300 over the display region, the pixel including: 
a pixel electrode 310; 
an organic layer over the pixel electrode 320; and 
an opposing electrode 330 over the organic layer (Fig. 2, paragraph [0052]); 
a passivation film 400 over the pixel, the passivation film including: 
a first layer 410 containing an inorganic compound; 
58a second layer 420 over the first layer, the second layer containing an organic compound; and 
a third layer 430 over the second layer, the third layer containing an inorganic compound (Fig. 2, paragraph [0068]); 
a dam 120 over the peripheral region and surrounding the display region (Fig. 2, paragraph [0060]); and 
a wiring (210, 220 and 230) disposed over the peripheral region and between the pixel electrode and the substrate and is electrically connected to the opposing electrode (Figs. 2, paragraph [0063]), 
wherein the second layer is selectively arranged in a region surrounded by the dam (Figs. 1 and 2, paragraph [0060]); 
the dam is in direct contact with the wiring, and the dam is disposed inside the wiring in a plan view (Figs. 1 and 2, paragraph [0060]).  

Regarding claim 18, Lee teaches the third layer covers an edge portion of the first layer (edge of 430 covers edge of 410 in plane view Fig. 2).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 and further in view of Park et. Al. (US 20180061918 A1 hereinafter Park).

	Regarding claim 4, Kim teaches the display device according to claim 1, wherein the first layer, the third layer are located on the dam (Fig. 4).  
	Kim does not specify a resin layer over the passivation film, wherein the resin layer is located on the dam.
	Park discloses in Fig. 3 with associated text a resin layer 145 (paragraph [0051]) over a passivation film (121-1, 122 and 121-2) (Fig. 4, paragraph [0055]) similar to that of Kim, wherein the resin layer is located on a dam (DM2 or DM3) (Fig. 5, paragraph [0100] and [0083]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a resin layer similar to that taught by Park on the display device of Kim because according to Park the adhesive layer 145 bonds the encapsulation layer 120 and the barrier film 140 On the barrier film 140, a touch panel (e.g., touch film), a polarizing film, a top cover, and the like may be further disposed. (paragraph [0152]) so that such a structure would be suitable for adhering such a barrier film on the device of Kim.

	Regarding claim 5, Kim teaches the display device according to claim 1, wherein the first layer and the third layer continuously extend to the peripheral region from the display region to entirely cover the dam (Fig. 4).  
	Kim does not specify a resin layer over the passivation film, wherein the resin layer is located on the dam and the resin layer entirely covers the display region and continuously extends to the peripheral region from the display region to entirely cover the dam.
	Park discloses in Fig. 3 with associated text a resin layer 145 (paragraph [0051]) over a passivation film (121-1, 122 and 121-2) (Fig. 4, paragraph [0055]) similar to that of Kim, and the resin layer entirely covers a display region A/A and continuously extends to the peripheral region from the display region to entirely cover a dam 190 (Figs. 1 and 4, paragraph [0083]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a resin layer similar to that taught by Park on the display device of Kim because according to Park the adhesive layer 145 bonds the encapsulation layer 120 and the barrier film 140 On the barrier film 140, a touch panel (e.g., touch film), a polarizing film, a top cover, and the like may be further disposed. (paragraph [0152]) so that such a structure would be suitable for adhering such a barrier film on the device of Kim.

Regarding claims 6-7, Kim in view of Park teaches an opposing substrate (140 of Park), wherein the resin layer is an adhesive layer to attach the substrate to the opposing substrate (paragraph [0051]).  

Regarding claims 8-9, Kim in view of Park teaches the resin layer covers an edge portion of the first layer 121-1 and an edge portion of the third layer 121-2 (Park Fig. 4).  

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 11 and further in view of Park et. Al. (US 20180061918 A1 hereinafter Park).

	Regarding claim 12, Lee teaches the display device according to claim 1, wherein the first layer, the third layer are located on the dam (Fig. 2).  
	Lee does not specify a resin layer over the passivation film, wherein the resin layer is located on the dam.
	Park discloses in Fig. 3 with associated text a resin layer 145 (paragraph [0051]) over a passivation film (121-1, 122 and 121-2) (Fig. 4, paragraph [0055]) similar to that of Lee, wherein the resin layer is located on a dam (DM2 or DM3) (Fig. 5, paragraph [0100] and [0083]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a resin layer similar to that taught by Park on the display device of Lee because according to Park the adhesive layer 145 bonds the encapsulation layer 120 and the barrier film 140 On the barrier film 140, a touch panel (e.g., touch film), a polarizing film, a top cover, and the like may be further disposed. (paragraph [0152]) so that such a structure would be suitable for adhering such a barrier film on the device of Lee.

	Regarding claim 13, Lee teaches the display device according to claim 1, wherein the first layer and the third layer continuously extend to the peripheral region from the display region to entirely cover the dam (Fig. 2).  
	Lee does not specify a resin layer over the passivation film, wherein the resin layer is located on the dam and the resin layer entirely covers the display region and continuously extends to the peripheral region from the display region to entirely cover the dam.
	Park discloses in Fig. 3 with associated text a resin layer 145 (paragraph [0051]) over a passivation film (121-1, 122 and 121-2) (Fig. 4, paragraph [0055]) similar to that of Lee, and the resin layer entirely covers a display region A/A and continuously extends to the peripheral region from the display region to entirely cover a dam 190 (Figs. 1 and 4, paragraph [0083]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a resin layer similar to that taught by Park on the display device of Lee because according to Park the adhesive layer 145 bonds the encapsulation layer 120 and the barrier film 140 On the barrier film 140, a touch panel (e.g., touch film), a polarizing film, a top cover, and the like may be further disposed. (paragraph [0152]) so that such a structure would be suitable for adhering such a barrier film on the device of Lee.

Regarding claims 14-15, Lee in view of Park teaches an opposing substrate (140 of Park), wherein the resin layer is an adhesive layer to attach the substrate to the opposing substrate (paragraph [0051]).  

Regarding claims 16-17, Lee in view of Park teaches the resin layer covers an edge portion of the first layer 121-1 and an edge portion of the third layer 121-2 (Park Fig. 4).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897